Filed 5/26/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 92







State of North Dakota, 		Plaintiff and Appellee



v.



Geoffrey Timm, 		Defendant and Appellant







No. 20150332







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Britta K. Demello Rice, Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck, ND 58501, for plaintiff and appellee; submitted on brief.



Danny L. Herbel, 3333 E. Broadway Ave., Ste. 1205, Bismarck, ND 58501, for defendant and appellant; submitted on brief.

State v. Timm

No. 20150332



Per Curiam.

[¶1]	
Geoffrey Timm appealed a criminal judgment after he conditionally pled guilty to driving under the influence, reserving the right to appeal a district court order denying his motion to suppress evidence of a blood draw.  Timm argues the district court erred in denying his motion to suppress because the arresting officer did not have a warrant for a blood draw and the officer’s reading of the implied consent advisory rendered Timm’s consent involuntary, resulting in an unconstitutional search under the Fourth Amendment of the United States Constitution and N.D. Const. art. I, § 8.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).  
State v. Gackle
, 2015 ND 271, ¶ 5, 871 N.W.2d 589 (stating “[t]his Court has previously determined, in the context of post-arrest chemical tests, that the state’s implied consent statute, which criminalizes refusal, is not coercive merely by the reading of the advisory.”). 

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner